Title: To George Washington from Timothy Pickering, 16 August 1795
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            Sunday Augt 16. 1795.
          
          The inclosed letters from Governor Blount were brought to my house last evening. To gain time, I desired Colo. Hays, the conductor of the Chickasaws, to bring them this morning to the War-Office. We met: but major Colbert declined making any communications but to you in person. Hitherto he said his nation had depended on your officers—and had been disappointed: Now, nothing but an answer from your own mouth, to what he should offer, would satisfy him.
          I suppose the whole object of the journey is expressed in the letters of Wm Glover & Opoiamingo, & in Colbert’s speech to Governor Blount.
          When you shall be pleased to inform me at what time you can most conveniently see them, I will let them know it, and attend with them.
          I have made a draught of the form of a ratification of the treaty somewhat different from that handed to me. The instructions you have been pleased now to send me, shall be considered immediately. Both shall also be submitted to the other gentlemen with the least possible delay. With the greatest respect I am sir your obt servant
          
            Timothy Pickering
          
        